Title: From Thomas Jefferson to Ephraim Kirby, 10 December 1802
From: Jefferson, Thomas
To: Kirby, Ephraim


          
            Dear Sir
            Washington Dec. 10. 1802
          
          Immediately on the reciept of your favor of Nov. 30. I directed a commission to issue to mr Judd under the bankrupt law. mr Granger had before spoken to me on the subject but added that you would write. I am extremely happy when I can recieve recommendations for office from characters in whom I have such entire confidence; as nothing chagrins me so much as when I have been led to an injudicious appointment. this happens sometimes, not from any intentions in our friends, but their inexact or partial estimate of the character they recommend. the other duties of administration are easy in comparison with this. the appointment to office, where one cannot see but with the eyes of others, is far the most difficult of my duties. these observations are meant as proofs of the satisfaction I recieve when you are kind enough to tell me who is, & who is not, fit for office.—we are now in the 5th. day of the session & have no senate, nor any prospect of one for several days, but 12. members being as yet arrived. consequently I have not yet made the accustomary communication to Congress, and probably shall not till the 14th. the acts of the last session have so fully rectified what was going amiss that the quiet train in which things are flowing now, offers little to communicate: nor do I foresee a single question which ought to excite party contention. still every question will excite it, because it is sufficient that we propose a measure, to produce opposition to it from the other party. a little of this is not amiss, as it keeps up a wholesome censorship on our conduct; and the excess to which it is still carried is daily likely to lessen, as the elections in every part of the union evince. I pray you to accept assurances of my great esteem & respect.
          
            Th: Jefferson 
          
        